DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the slot comprising an angled entry extending from the edge (claims 27, 35) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 28 recites the limitation “the body consisting essentially of a graft material”.  MPEP 2111.03 (III) states "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format.".  The disclosure as originally filed only provides support for the implant comprising allograft, not consisting essentially of allograft (see paragraphs 0010, 0011, 0012, 0090, 0096, 0097, 0098, and 0099).  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 36-39 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 36 contains the limitation “a flexible member forming a first arc through the first bone portion, a second arc extending between the first bone portion and the second bone portion, and a third arc through the second bone portion”.  The limitation contains a part of a human because it requires the flexible member to form arcs through the respective bone portions.  The office suggests amending the limitation to recite that the flexible member is configured to form…




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 21-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al. (Pub. No. US 2010/0168864).
Regarding claims 17, 21-24, White et al. discloses an implant for placement between a first bone portion and a second bone portion (paragraph 0148), the implant comprising: a flexible member 1802 (figure 18A) configured to be passed through a lumen in the first bone portion and the second bone portion, wherein a portion of the flexible member 1802 is configured to be pulled from the joint between the first bone portion and the second bone portion while remaining within the lumen in the first bone portion and the second bone portion (this is an intended use recitation.  As long as the prior art device is capable of performing the intended use, it meets the claimed limitations.  The flexible member 1802 can be passed through a lumen in the first bone portion and second bone portion and be pulled from the joint between the two bones if one so desires); and a body 1800 (figure 18A) that is sized to fit in a facet joint of a 

    PNG
    media_image1.png
    235
    668
    media_image1.png
    Greyscale

Regarding claims 25-27, in an alternate embodiment as shown in figure 1C, the body is element 100c, which has a non-linear slot and hole as illustrated.  Paragraph 0328 discloses that any of the delivery systems, i.e. flexible member 1802, can be used with any of the embodiments, so the tether 1802 can be used with the body 100c.  The slot is non-linear (figure 1C).  The slot is configured to prevent disengagement of the flexible member from the body (figure 1C, since the slot has a coil shape).  The slot comprises an angled entry extending from the edge (figure 1C).  

    PNG
    media_image2.png
    358
    613
    media_image2.png
    Greyscale


	Regarding claims 28-32, White et al. discloses an implant for placement between a first bone portion and a second bone portion (paragraph 0148), the implant comprising: a flexible member 1802 (figure 18A); and a body 1800 (figure 18A) configured to fit between the first bone portion and the second bone portion (paragraph 0148), the body 1800 consisting essentially of a graft material (paragraph 0161.  It is noted that MPEP 2111.03 (III) states that “For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355”), the body 1800 consisting essentially of an engagement feature 1808 extending from an edge of the body toward the center of the body, the engagement feature 1808 configured to slidingly accept the flexible member 1802 (figure 18A), wherein the flexible member 1802 is configured to facilitate positioning of the body 1800 between the first bone portion and the second bone portion (paragraph 0223).  The engagement feature 1808 comprises a slot (figure 18A). The engagement feature 1808 comprises a hole (figure 18A).  The hole is located in the center of the body 1800 (figure 18A).  The engagement feature 1808 is linear (figure 18A).  
Regarding claims 33-35, in an alternate embodiment as shown in figure 1C, the body is element 100c, which has an engagement feature in the form of a non-linear slot and hole as illustrated.  Paragraph 0328 discloses that any of the delivery systems, i.e. flexible member 1802, can be used with any of the embodiments, so the tether 1802 

    PNG
    media_image3.png
    358
    613
    media_image3.png
    Greyscale

Regarding claims 36-39, White et al. discloses an implant (figure 18A) for placement between a first bone portion and a second bone portion (paragraph 0148), the implant comprising: a flexible member 1802 configured for forming a first arc through the first bone portion, a second arc (illustrated in figure 18A) extending between the first bone portion and the second bone portion, and configured to form a third arc through the second bone portion (figure 18A; this is an intended use recitation.  As long as the prior art device is capable of performing the intended use, it meets the claimed limitations.  The flexible member 1802 can be passed through the first bone portion and the second bone portion such that it forms a first arc extending through the first bone .

    PNG
    media_image4.png
    226
    653
    media_image4.png
    Greyscale

Response to Arguments

Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive.  
In response to applicant's argument that White does not disclose “wherein pulling ends of the flexible member in a first direction, away from the joint is configured to pull the body in a second direction, opposite the first direction, into the joint to reduce the body into the joint”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The flexible member of White can be routed through the first and second bone portions such that the ends of the flexible member and the middle portion all extend from the same side of the bones/joints.  Upon pulling the ends, the middle portion will be pulled into the joint with the attached body.  
In response to applicant's argument that White does not disclose “a flexible member forming an arc through the first bone portion, a second arc between the first 
In response to Applicant’s argument that White does not disclose “the body consisting essentially of a graft material” as recited in claim 28, the office respectfully disagrees.  It is noted that MPEP 2111.03 (III) states that “For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355”).  Applicant’s disclosure does not provide evidence that the presence of other materials in addition to the graft materials affects the basic and novel characteristics of the claimed invention.  White discloses that the implant comprises xenograft or autograft and therefore meets the claimed limitations.

Applicant’s arguments regarding the drawing objections are partially persuasive.  Figure 19 does not show an angled entry into the slot.  However, figure 23 does provide support for the non-linear slot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.